CERTIFICATION PURSUANT TO RULE 30a-2(b) UNDER THE 1-OXLEY ACT I, Theresa D. Becks, the Chief Executive Officer of The Campbell Multi-Strategy Trust (the Registrant), certify that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 8, 2011 By: /s/ Theresa D. Becks Theresa D. Becks Chief Executive Officer 1 CERTIFICATION PURSUANT TO RULE 30a-2(b) UNDER THE 1-OXLEY ACT I, Greg T. Donovan, the Chief Financial Officer of The Campbell Multi-Strategy Trust (the Registrant), certify that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 8, 2011 By: /s/ Gregory T. Donovan Gregory T. Donovan ChiefFinancial Officer 2
